NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



MICHELLE Y. COLEMAN,               )
                                   )
             Petitioner,           )
                                   )
v.                                 )                    Case No. 2D18-2572
                                   )
BERNARD DIXON-SANDERS; ESSIE       )
M. COLEMAN, an individual; THE     )
COLEMAN FAMILY IRREVOCABLE         )
TRUST U/A/D 8/4/08; and COMERICA   )
BANK & TRUST, N.A., as Trustee of  )
The Coleman Family Irrevocable     )
Trust U/A/D 8/4/98,                )
                                   )
             Respondents.          )
___________________________________)

Opinion filed January 30, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Claudia R.
Isom, Judge.

Jason M. Azzarone, Thomas Saieva, and
Lesley A. Stine of La Cava & Jacobson,
P.A., Tampa, for Petitioner.

Steven A. Nisbet, Justin R. Zinzow, D.
Michael Arendall, and Danielle N. Amico of
Zinzow Law, LLC, Trinity, for Respondent
Bernard Dixon-Sanders.

No appearance for remaining Respondents.
PER CURIAM.


           Denied.


KELLY, KHOUZAM, and LUCAS, JJ., Concur.




                                   -2-